DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bezian et al. (JPH06507592 A) in view of Bambrook (GB 2456338 A).
 	 Bezian et al. disclose a vehicle climate control system comprising: an air scoop (an air intake port of an air duct 15 is considered as air scoop) disposed along a bottom surface of a vehicle floor panel (Fig. 1, at 6); a vertical air duct 15 extending upward from the air scoop and configured direct air from the scoop toward a heat exchanger 13 (Fig. 1). Bezian et al. also disclose a vehicle 1 comprising: a heat exchanger 13 configured to condition air being delivered to a cabin 3; an air scoop (an air intake port of an air duct 15 is considered as air scoop) disposed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugawara et al. (US 4,556,172) disclose an air scoop 5 comprising an air foil O(Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY